EXHIBIT 10.1

COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of April 7,
2010, by and between Generex Biotechnology Corporation, a Delaware corporation
(the “Company”), and Seaside 88, LP, a Florida limited partnership (such
investor, including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to 49,455,130 shares of Common Stock on the Closing Dates;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions     In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Cap” shall have the meaning ascribed to such term in Section 2.2.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Eckert Seamans Cherin & Mellott, LLC, or other counsel
(including in-house counsel) reasonably acceptable to Seaside.
 
“Dollar Limit” shall have the meaning ascribed to such term in Section 2.6(b).
 
“DTC” means the Depository Trust Company.

 

--------------------------------------------------------------------------------

 

“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Floor” shall mean $0.33 (as the same may be proportionately adjusted in respect
of any stock split, stock dividend, combination, recapitalization or the like
with respect to the Common Stock).
 
 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means April 8, 2010 or such later date when all of the
Transaction Documents required to be executed and delivered in connection with
the Initial Closing have been executed and delivered by the applicable parties
thereto, and all conditions precedent to Seaside’s obligations to purchase the
Shares, and the Company’s obligations to issue and deliver the Shares, have been
satisfied or waived.
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(q).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
could reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event or
change which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or
civil unrest) or the Company’s industry in general and not specifically relating
to the Company or having a disproportionate impact on the Company, or (2)
results from the announcement of this Agreement or the transactions contemplated
hereby or by the other Transaction Documents.
 
 “Per Share Purchase Price” shall be an amount equal to the lower of (i) the
daily volume weighted average of actual trading prices measured in hundredths of
cents of the Common Stock of the Company on the Trading Market for the ten
consecutive Trading Days ending on the last Trading Day immediately preceding a
Closing Date multiplied by 0.89 and (ii) the daily volume weighted average of
actual trading prices measured in hundredths of cents of the Common Stock of the
Company on the Trading Market for the Trading Day immediately preceding a
Closing Date multiplied by 0.95.

 
2

--------------------------------------------------------------------------------

 

“Permits” shall have the meaning ascribed to such term in Section 3.1(r).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus Supplement” means the supplement or supplements to the base
prospectus contained in the Registration Statement to be filed in connection
with the sale to Seaside, or the resale by Seaside, of the Shares.
 
“Registration Statement” means the registration statement of the Company,
Commission File No. 333-164591, as the same may amended from time to time,
covering the sale to Seaside, and the resale by Seaside, of the Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Seaside Counsel” means White White & Van Etten PC.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.6.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act.
 
“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the day two weeks subsequent to the prior
Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) during the period commencing two weeks
following the Initial Closing Date and ending on or about the date that is 48
weeks subsequent to the Initial Closing, or such later dates when all conditions
precedent to Seaside’s obligations to purchase the Shares, and the Company’s
obligations to issue and deliver the Shares, have been satisfied or waived, in
each event with respect to such Subsequent Closing, unless this Agreement is
earlier terminated pursuant to the terms hereof.

 
3

--------------------------------------------------------------------------------

 

 “Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE AMEX, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
OTC Bulletin Board.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside,
2,000,000 Shares at the Per Share Purchase Price.  Upon satisfaction or waiver
of the conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, the Initial
Closing shall occur at the offices of White White & Van Etten PC, 55 Cambridge
Parkway, Cambridge, MA 02142, or such other location as the parties shall
mutually agree.
 
2.2           Subsequent Closings.  On each Subsequent Closing Date, subject to
Section 2.6 and the Cap (as defined herein), Seaside shall purchase from the
Company, and the Company shall issue and sell to Seaside, 2,000,000 Shares at
the Per Share Purchase Price, provided, however, that in no event shall the
Company issue and sell more than 49,455,130 Shares pursuant to this Agreement
without first obtaining stockholder approval of the issuance, or potential
issuance, of such excess Shares (the “Cap”).  Upon satisfaction or waiver of the
conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, each Subsequent Closing
shall occur at the offices of White White & Van Etten PC, 55 Cambridge Parkway,
Cambridge, MA 02142, or such other location as the parties shall mutually agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:
 
 (a)        subject to Section 2.6(b) and the Cap, 2,000,000 Shares, registered
in the name of Seaside, via the DTC DWAC system, as specified on the signature
pages hereto;
 
 (b)        an officer’s certificate of the Company’s Chief Executive Officer or
Chief Financial Officer in the form of Exhibit A attached hereto; and
 
 (c)        solely on the Initial Closing Date, a legal opinion of Company
Counsel, in the form of Exhibit B attached hereto.

 
4

--------------------------------------------------------------------------------

 

2.4           Deliveries by Seaside.  On each Closing Date, Seaside shall
deliver or cause to be delivered to the Company an amount equal to the Per Share
Purchase Price for each such Closing multiplied by 2,000,000, subject to Section
2.6(b) and the Cap, in each case by wire transfer of immediately available funds
to the account as specified in writing by the Company, and in each case less the
amount due Seaside for reimbursement of its expenses pursuant to Section 5.2
hereof.
 
2.5           Closing Conditions.
 
 (a)          The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of Seaside contained herein;
 
(ii)          all obligations, covenants and agreements of Seaside required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)         the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement;
 
(iv)         with respect to any Subsequent Closing, the Per Share Purchase
Price shall equal or exceed the Floor as set forth in Section 2.6(a) of this
Agreement; and
 
(v)          with respect to any Subsequent Closing, to the extent that the
purchase and sale of Shares hereunder would cause the Cap to be exceeded, then
stockholder approval of the issuance, or potential issuance, of such excess
Shares shall have been obtained
 
 (b)         The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by Seaside, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Company contained herein;
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed, and
all Required Approvals shall have been obtained;
 
(iii)         the delivery by the Company of the items set forth in Section 2.3
of this Agreement;
 
(iv)         with respect to any Subsequent Closing, the Per Share Purchase
Price shall equal or exceed the Floor as set forth in Section 2.6(a) of this
Agreement;
 
(v)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured by the Company;
 
(vi)         the Registration Statement shall be in full force and effect;

 
5

--------------------------------------------------------------------------------

 
 
(vii)        with respect to any Subsequent Closing, to the extent that the
purchase and sale of Shares hereunder would cause the Cap to be exceeded, then
stockholder approval of the issuance, or potential issuance, of such excess
Shares shall have been obtained; and
 
(viii)       from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
2.6           The Floor; Dollar Limit on Purchases.
 
 (a)           In the event that the Per Share Purchase Price does not equal or
exceed the Floor, as calculated with respect to any Subsequent Closing Date,
then such Subsequent Closing will not occur.  In each such event, there will be
one fewer Subsequent Closing pursuant to this Agreement and the aggregate number
of Shares to be purchased hereunder shall be reduced by 2,000,000 Shares
(subject to Section 2.6(c) and the Cap) for each such Subsequent Closing that
does not occur because the Floor has not been reached.
 
 (b)           If for any Subsequent Closing the amount of the proposed
investment by Seaside at such Closing is greater than two times the amount
invested by Seaside at the immediately preceding Subsequent Closing (the “Dollar
Limit”), then Seaside shall have the option to reduce the number of Shares
purchased at such Subsequent Closing such that the dollar amount of the
investment at such Closing is an amount equal to (as near as possible) the
Dollar Limit.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to Seaside as of the date hereof
and as of each Closing Date (provided that representations and warranties that
speak as of a specific date shall continue to be true and correct as of such
Closing with respect to such date):
 
 (a)         Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.

 
6

--------------------------------------------------------------------------------

 

(b)         Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in a
Material Adverse Effect and, to the knowledge of the Company, no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and its stockholders, except for stockholder approval for
the issuance of Shares in excess of the Cap, and no further action is required
by the Company or its stockholders in connection therewith other than in
connection with the Required Approvals.  Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares at
each Closing and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, violate or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement (written or oral), credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of (x) any law, rule or regulation to
which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, or (y) any order, judgment,
injunction, decree or other restriction of any court or governmental authority
that names the Company or a Subsidiary or to or by which, to the Company’s
knowledge, the Company or a Subsidiary or any property or asset thereof is bound
or affected, except in the case of each of clauses (ii) and (iii), such as could
not reasonably be expected to result in a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------

 

(e)         Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing of the Prospectus Supplement,
(ii) any notice filings or SEC Reports as are required to be made prior to the
Initial Closing and which have been filed or made or as are required to be filed
or made following each Closing Date under applicable federal and state
securities laws or under applicable rules and regulations of the Trading Market
and (iii) stockholder approval for the issuance of Shares in excess of the Cap
(collectively, the “Required Approvals”).
 
(f)         Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement
subject to the Cap.  The issuance by the Company to Seaside, or the resale by
Seaside, of the Shares has been registered under the Securities Act and all of
the Shares when delivered will be freely transferable and tradable on the
Trading Market by Seaside without restriction (other than any restrictions
arising solely from an act or omission of Seaside).  The Registration Statement
is effective and available for the issuance or resale of the Shares thereunder
and the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.  The “Plan of Distribution” section under the
Registration Statement as supplemented by the Prospectus Supplement permits the
issuance and sale or resale of the Shares hereunder.

 
8

--------------------------------------------------------------------------------

 

(g)         Capitalization.  The capitalization of the Company is as set forth
in Section 3.1(g) of the Disclosure Schedules.  The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan, the issuance
of shares of Common Stock to consultants pursuant to written consulting
agreements and to vendors in payment for goods and services, and the issuance of
shares of Common Stock pursuant to the conversion or exercise of outstanding
Common Stock Equivalents, and as otherwise set forth in Section 3.1(g) of the
Disclosure Schedules.  No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except as disclosed in
the SEC Reports or Section 3.1(g) of the Disclosure Schedules, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as disclosed in the SEC Reports or Section 3.1(g) of the
Disclosure Schedules, the issue and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Seaside) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and non-assessable, have been issued in compliance
with all federal and state securities laws and requirements of the Trading
Market, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  No
further approval or authorization of any stockholder or the Board of Directors
of the Company is required for the issuance and sale of the Shares, other than
the Required Approvals.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
(h)         SEC Reports; Financial Statements.  Except as set forth in Section
3.1(h) of the Disclosure Schedules, the Company has filed or furnished all
reports, schedules, forms, statements and other documents required to be filed
or furnished by it under the Securities Act and the Exchange Act (including all
required exhibits thereto), including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (or such shorter period as
the Company was required by law to file such material) (the foregoing materials,
as the same may be amended, and including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) and any notices, reports or other filings pursuant to applicable
requirements of the Trading Market on a timely basis or has received a valid
extension of such time of filing, and has filed any such SEC Reports and
notices, reports or other filings pursuant to applicable requirements of the
Trading Market prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
(i) have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and (ii) fairly present in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

 
9

--------------------------------------------------------------------------------

 

(i)          Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
except as has been reasonably cured by the Company, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting except as otherwise required pursuant to GAAP, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option and incentive plans.
 
(j)          Litigation.  Except as disclosed in the SEC Reports or Section
3.1(j) of the Disclosure Schedules, there is no Proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor, to the knowledge of the Company, any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Proceeding involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been and, to the knowledge of the Company, there is not currently
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act and, to
the Company’s knowledge, no proceeding for such purpose is pending before or
threatened by the Commission.
 
(k)         Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, could reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body naming the Company or a Subsidiary or of which the Company has
knowledge, or (iii) is in violation of any statute, rule or regulation of any
governmental authority or the Trading Market, including without limitation all
foreign, federal, state and local laws applicable to its business, except for
the failure to meet the minimum bid price requirement of the Nasdaq Capital
Market, and except in each case as would not have a Material Adverse Effect.

 
10

--------------------------------------------------------------------------------

 

(l)          Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof or any Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted (as
applicable) to the effect that the Company is not in compliance with the listing
or quotation (as applicable) and maintenance requirements of such Trading Market
other than notices regarding potential de-listing due to the failure to meet the
minimum bid price requirement of the Nasdaq Capital Market, as reported in the
SEC Reports.  The Company is, and immediately after the consummation of the
transactions contemplated hereby will be, in compliance with all such listing or
quotation (as applicable) and maintenance requirements.
 
(m)        Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) and the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Shares and
Seaside’s ownership of the Shares.
 
(n)         Effective Registration Statement.  The Registration Statement has
been declared effective by the Commission and remains effective as of the date
hereof and the Company knows of no reason why the Registration Statement will
not continue to remain effective for the foreseeable future.  The Company is
eligible to use Form S-3 registration statements for the issuance of securities.
 
(o)         Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that Seaside is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by Seaside or any of its representatives
or agents in connection with this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
Seaside’s purchase of the Shares.  The Company further represents to Seaside
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated thereby by the Company and its agents and
representatives.
 
(p)         Approvals.  The issuance and listing or quotation (as applicable) on
the Trading Market of the Shares requires no further approvals, including but
not limited to, the approval of stockholders except for stockholder approval for
the issuance of Shares in excess of the Cap.

 
11

--------------------------------------------------------------------------------

 

(q)         Intellectual Property.  The Company possesses such right, title and
interest in and to, or possesses legal rights to use, all patents, patent
rights, trade secrets, inventions, know-how, trademarks, trade names,
copyrights, service marks and other proprietary rights (“Intellectual Property”)
material to the conduct of the Company’s business except Intellectual Property
the failure of which to possess would not have a Material Adverse
Effect.  Except as disclosed in the SEC Reports, the Company has not received
any notice of infringement, misappropriation or conflict from any third party as
to Intellectual Property owned by or exclusively licensed to the Company that
has not been resolved or disposed of, which infringement, misappropriation or
conflict would if adversely decided have a Material Adverse Effect.  To the
Company’s knowledge, it has not infringed, misappropriated, or otherwise
conflicted with the Intellectual Property of any third parties, which
infringement, misappropriation or conflict would if adversely decided have a
Material Adverse Effect.
 
(r)         Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties and to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess or obtain would not reasonably be expected to have a
Material Adverse Effect.  The Company has not received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has no reason to believe that any such
Permit will not be renewed in the ordinary course.
 
(s)         Disclosure.  The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that constitutes or might reasonably be expected to constitute
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information.  The
Company understands and confirms that Seaside will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  None of the representations and warranties of the Company contained
herein, nor any statement made by the Company in any disclosure, schedule,
exhibit, certificate or other document furnished or to be furnished to Seaside
in connection herewith, contains or will contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(t)         No Brokers or Finders.  Other than Midtown Partners & Co., LLC, no
agent, broker, investment banker or other firm is or will be entitled to any
broker’s or finder’s fee or any commission or similar fee from the Company in
connection with any of the transactions contemplated by this Agreement.
 
3.2          Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company as of the date
hereof and as of each Closing Date (provided that representations and warranties
that speak as of a specific date shall continue to be true and correct as of
such Closing with respect to such date):

 
12

--------------------------------------------------------------------------------

 

(a)         Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Seaside of the
transactions contemplated by this Agreement and each other Transaction Document
have been duly authorized by all necessary action on the part of Seaside and no
such further action is required.  Each Transaction Document to which Seaside is
a party has been (or upon delivery will have been) duly executed by Seaside,
and, when delivered by Seaside in accordance with the terms thereof, will
constitute the valid and legally binding obligation of Seaside, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)         Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(c)         Short Sales.  Seaside has not directly or indirectly executed any
Short Sales or other hedging transactions in the securities of the Company
through the date hereof.
 
(d)         No Brokers or Finders.  No agent, broker, investment banker or other
firm is or will be entitled to any broker’s or finder’s fee or any commission or
similar fee from Seaside in connection with any of the transactions contemplated
by this Agreement.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           No Transfer Restrictions.  Certificates evidencing the Shares
shall not contain any legend restricting their transferability by Seaside.  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent if required by the Company’s transfer agent to effect a transfer
of any of the Shares; such opinion shall be provided by the Company’s counsel at
no expense to Seaside.

 
4.2           Furnishing of Information.  As long as Seaside owns Shares, the
Company covenants to use its best efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as Seaside owns Shares that are “restricted securities”
as that term is defined in Rule 144 that it has owned for less than one year in
accordance with Rule 144(d), if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to Seaside and make
publicly available in accordance with Rule 144(c) such information as is
required for Seaside to sell the Shares under Rule 144.

 
13

--------------------------------------------------------------------------------

 

4.3           Securities Laws Disclosure; Publicity.  The Company shall timely
file a Current Report on Form 8-K which attaches as exhibits all agreements
relating to this transaction, in each case reasonably acceptable to Seaside and
its counsel, disclosing the material terms of the transactions contemplated
hereby.
 
4.4           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person that Seaside
is an “Acquiring Person” or similar designation under any shareholders rights
plan or similar plan or arrangement in effect or hereafter adopted by the
Company, or that Seaside could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Shares under the Transaction
Documents or under any other agreement between the Company and Seaside.  The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
4.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information.  The Company understands and confirms that
Seaside shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  Seaside covenants and agrees that it
shall not, and shall cause its counsel not to, knowingly request from the
Company or any person acting on the Company’s behalf any material non-public
information.
 
4.6           Indemnification of Seaside.  Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside, Seaside’s Affiliates
and their respective directors, officers, stockholders, partners, members,
employees and agents (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, demands, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation reasonably incurred in
connection with defending or investigating any suit or action in respect thereof
to which any Seaside Party is or may become a party under the Securities Act,
the Exchange Act or any other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, liabilities, obligations,
claims, demands, contingencies, damages, costs and expenses arise out of or are
based on (a) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any Prospectus Supplement, or (b) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
provided that the Company will not be liable in any such case to the extent that
any such liability, obligation, claim, demand, contingency, damage, cost or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by and regarding
Seaside expressly for inclusion therein.  If any action shall be brought against
any Seaside Party in respect of which indemnity may be sought pursuant to this
Agreement, such Seaside Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing.  Any Seaside Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Seaside Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Seaside Party such that common representation would be
unethical or ineffective.  The Company will not be liable to any Seaside Party
under this Agreement (x) for any settlement by a Seaside Party effected without
the Company’s prior written consent, which consent shall not be unreasonably
withheld or delayed; or (y) to the extent, but only to the extent, that a loss,
liability, obligation, claim, demand, damage, cost or expense is attributable to
any Seaside Party’s breach of any of the representations, warranties, covenants
or agreements made by Seaside in this Agreement or in the other Transaction
Documents.  The Company shall not settle any action or claim against a Seaside
Party without the prior written consent of such Seaside Party, which consent
shall not be unreasonably withheld or delayed, provided that the Company may
settle any such action or claim (in whole or in part) without such consent if
the Company obtains a complete and unconditional release of the affected Seaside
Party.

 
14

--------------------------------------------------------------------------------

 

4.7           Listing or Quotation of Common Stock.  The Company hereby agrees
to use its best efforts to maintain the listing or quotation (as applicable) of
the Common Stock on its current Trading Market, provided that best efforts shall
not require the expenditure of time or money that is unreasonable in light of
the likelihood of success of the efforts.  The Company further agrees that, if
the Company applies to have the Common Stock traded on any other Trading Market,
it will include in such application all of the Shares and will take such other
action as is necessary to cause all of the Shares to be listed on such other
Trading Market as promptly as possible.  The Company will take all action
reasonably necessary to continue the listing or quotation (as applicable) and
trading of its Common Stock on each Trading Market on which the Common Stock is
listed or quoted (as applicable) and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such Trading Market(s).
 
4.8           Stockholder Approval.  The Company shall not issue shares of
Common Stock or Common Stock Equivalents, if such issuance would require
stockholder approval pursuant to applicable rules of the Trading Market, unless
and until such stockholder approval is obtained.
 
4.9           Short Sales.  Seaside covenants that neither it nor any Affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales in the securities of the Company from the date hereof until the
final Subsequent Closing contemplated hereby.
 
4.10         Prospectus Supplement.  The Company will use its best efforts to
file the Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date and,
if required, before each Subsequent Closing Date.

 
15

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.1          Termination.  This Agreement may be terminated:
 
(a)           by Seaside, by written notice to the Company, if the Initial
Closing has not been consummated on or before April 9, 2010,
 
(b)           by Seaside, immediately upon written notice to the Company, if at
any time prior to the final Subsequent Closing Date the Company consummates a
financing (other than straight debt financing which is not accompanied by the
issuance or potential issuance of any shares of Common Stock or any Common Stock
Equivalent) to which Seaside is not a party that results in gross proceeds to
the Company in excess of $5 million, and
 
(c)           by the Company, upon at least two (2)  days’ prior written notice
to Seaside,
 
provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties).
 
5.2          Fees and Expenses.  Except as otherwise set forth in this Agreement
and as set forth in this Section 5.2, each party shall pay the fees and expenses
of its own advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the delivery of
the Shares. Notwithstanding the foregoing, at the Initial Closing the Company
shall reimburse Seaside for the fees and expenses of Seaside Counsel in an
amount equal to $25,000 and at each Subsequent Closing the Company shall
reimburse Seaside for the fees and expenses of Seaside Counsel in an amount
equal to $2,500.  Such legal fees may be withheld by Seaside from the amount to
be paid for the Shares purchased at the Initial Closing and any Subsequent
Closing.
 
5.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto (including the Disclosure Schedules), contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
5.4          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail or facsimile at
the facsimile number set forth on the signature pages attached hereto prior to
5:30 p.m. (Eastern time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via
electronic mail or facsimile at the facsimile number set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 5:30 p.m.
(Eastern time) on any Trading Day, (c) the second Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.

 
16

--------------------------------------------------------------------------------

 
 
5.5          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Seaside.  Seaside may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company.
 
5.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.10        Survival.  The representations and warranties herein shall survive
the Closings and delivery of the Shares.
 
5.11        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.

 
17

--------------------------------------------------------------------------------

 

5.12        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Seaside exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Seaside may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
5.15        Payment Set Aside.  To the extent that either party hereto makes a
payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16        Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)

 
18

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Generex Biotechnology Corporation
 
Address for Notice:
       
By: 
   /s/ Anna E. Gluskin
 
33 Harbour Square, Suite 202
 
Name:  Anna E. Gluskin
 
Toronto, Ontario
 
Title: President and Chief Executive Officer
 
Canada M5J 2G2
     
Attention: Anna E. Gluskin, President
and Chief Executive Officer
     
Fax:  (      )
       
By:
   /s/ Rose Perri
     
Name:  Rose Perri
     
Title: Chief Operating Officer and Chief Financial Officer
   



With a copy (which shall not constitute notice) to:
 
Eckert Seamans Cherin & Mellott, LLC
     
Two Liberty Place
     
50 South, 16th Floor
     
Philadelphia, PA 19102
     
Attention:  Gary Miller, Esq.
     
Fax: (215) 851-8383



Seaside 88, LP
 
Address for Notice:
     
By:  Seaside 88 Advisors, LLC
         
750 Ocean Royale Way
     
Suite 805
By: 
   /s/ William J. Ritger
 
North Palm Beach, FL 33408
 
Name: William J. Ritger
 
Attention:  William J. Ritger and
 
Title:  Manager
 
Denis M. O’Donnell, M.D.
     
Fax:  (866) 358-6721
       
With a copy (which shall not constitute notice) to:
 
White White & Van Etten PC
     
55 Cambridge Parkway
     
Cambridge, MA 02142
     
Attention:  David A. White, Esq.
     
Fax:  (617) 225-0205



DWAC Instructions for Common Stock:


DTC # - 0571 -  
Account number - G53-1348923

 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
Exhibit A


Officer’s Certificate


In connection with a Closing on the date set forth below pursuant to that
certain Common Stock Purchase Agreement dated as of April __, 2010 (the
“Agreement”) by and between Generex Biotechnology Corporation, a Delaware
corporation (the “Company”) and Seaside 88, LP, a Florida limited partnership
(“Seaside”), the undersigned, the duly elected and qualified ________________ of
the Company, does hereby certify to Seaside as follows:


 
(i)
all representations and warranties of the Company contained in the Agreement are
true and correct on and as of the date hereof as if made on and as of the date
hereof (provided that representations and warranties that speak as of a specific
date shall continue to be true and correct as of the Closing with respect to
such date);



 
(ii)
the Company has performed or complied with all of its covenants and agreements
contained in the Agreement and required to be performed or complied with by the
Company on or before the date hereof; and



 
(iii)
the Registration Statement has been declared effective by the Commission and
remains effective on and as of the date hereof.



Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.


IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed this _____ day of _____________, 2010.



 
Generex Biotechnology Corporation
       
By:
     
Name:
   
Title:


 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
Exhibit B


1.           The Company is a corporation duly organized under the General
Corporation Law of the State of Delaware, with corporate power and authority to
enter into the Agreement and perform its obligations thereunder.  Based on a
Certificate of Good Standing for the Company received from the State of Delaware
dated April 6, 2010, the Company is validly existing and in good standing under
the laws of the State of Delaware.  The Company is not qualified to do business
in any jurisdiction.
 
2.           The execution and delivery of the Agreement and the issuance and
sale of the Shares thereunder has been duly authorized by all necessary
corporate action of the Company; no further action is required by the Company or
its stockholders in connection therewith; and the Agreement has been duly
executed and delivered by the Company, constitutes the legal, valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms.
 
3.           We have been advised by the staff of the Commission that the
Registration Statement became effective under the Act on February 9, 2010.  With
your consent, based solely on a telephonic confirmation by a member of the staff
of the Commission on April 7, 010, we confirm that no stop order suspending the
effectiveness of the Registration Statement has been issued under the Act.
 
4.           The Shares have been duly authorized and, when issued, paid for and
delivered in accordance with the terms of the Agreement, will be validly issued,
fully paid and non-assessable, and the issuance of such Shares will not be
subject to any preemptive or similar rights set forth in the Company’s
Certificate of Incorporation or Bylaws (or similar organizational documents) or
any agreement filed as an exhibit to any SEC Report.
 
5.           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, the Agreement (including the issuance
and sale of the Shares) will not contravene or violate any provision of any
statute, law, rule or regulation applicable to the Company, result in a breach
of any agreement filed as an exhibit to any SEC Report, or contravene or violate
any judgment, order or decree, known to us, of any governmental body, agency or
court having jurisdiction over the Company that is applicable to the Company or
its properties.
 
6.           No consent, approval, authorization, order, registration or
qualification of or with any court, arbitrator, governmental body, regulatory
authority or Trading Market is required for the execution and delivery of the
Agreement or the performance by the Company of its obligations thereunder, other
than the filing of the Prospectus Supplement and any notice filings as are
required to be made following the Closing Date under applicable federal and
state securities laws, and notice filings required to be made with the Trading
market which have been made.
 
7.           Based on the description if the Company’s assets and business
contained in the SEC Reports, the Company is not, an “investment company” as
defined in the Investment Company Act of 1940, as amended. Assuming the proceeds
of the sale of the Shares are applied by the Company in furtherance of its
business as described in the SEC Reports, after consummation of the Agreement,
the sale of the Shares to the Purchaser and the application of the proceeds
thereof, the Company will not be an “investment company” as defined in the
Investment Company Act of 1940, as amended.
 

--------------------------------------------------------------------------------

